Citation Nr: 0718738	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
service-connected schizoaffective disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from June 1978 to June 1981 
and from September 1981 to September 1984.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  It appears that the veteran's 
claim was adjudicated by the Huntington RO as a brokered 
claim.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the symptomatology 
associated with the veteran's service-connected 
schizoaffective disorder more closely approximates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.




CONCLUSION OF LAW

The schedular criteria for an evaluation of 100 percent for 
the veteran's service-connected schizoaffective disorder have 
been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.22, 4.126, 4.130, 
Diagnostic Code 9211 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the full grant of benefits sought on appeal with 
respect to the veteran's increased rating claim for 
schizoaffective disorder, no further notification or 
assistance is necessary to develop facts pertinent to this 
claim.  Any notice defect with respect to the element of 
effective date will be addressed by the AOJ when effectuating 
the award of benefits.   


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is assigned when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2006).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  The resulting difference 
will be recorded on the rating sheet.  If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  38 C.F.R. § 4.22 (2006).


III.	Analysis 

The veteran seeks a higher disability rating for her service-
connected psychiatric disability.  The Board notes that the 
veteran's service-connected schizoaffective disorder is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9211 (2006).

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with multiple non-service 
connected psychiatric disorders in addition to service-
connected Schizoaffective Disorder on Axis I; however, a 
review of the medical evidence reveals that mental health 
examiners have not clearly differentiated between 
symptomatology attributable to the veteran's service-
connected schizoaffective disorder and her other nonservice-
connected psychiatric disorders.  Accordingly, the Board will 
consider all psychiatric symptomatology demonstrated by the 
veteran as attributable to her service-connected 
schizoaffective disorder when evaluating whether the veteran 
is entitled to an increased rating for the appeal period.  
Mittleider v. West, 11 Vet. App. 181 (1998).

The Board notes that the medical evidence of record clearly 
shows that the veteran demonstrates total occupational and 
social impairment due to her psychiatric symptomatology.  At 
the June 2003 VA psychiatric examination, for example, the 
veteran reported feeling experiencing feelings of depression 
twice per month on average that lasted up to two to three 
days.  The veteran also indicated that she closed all the 
windows and drapes and did not want to see anyone at those 
times.  She additionally admitted to the examiner that she 
experienced suicidal thoughts during her depressive periods 
but denied having any intention of acting upon them.  The 
veteran further told the June 2003 VA examining psychologist 
that she had no friends and was not involved in a romantic 
relationship.  Moreover, the veteran reported that she heard 
"voices" twice a week on average that called her name and 
sometimes told her to "do bad things such as eat [her] feces 
or hurt [herself] or someone else."  

Based on his examination of the veteran and review of the 
claims folder, the June 2003 VA examining psychologist wrote 
that the veteran had experienced significant psychological 
disturbance which had severely impacted her social and 
occupational functioning in a negative manner.  The June 2003 
VA examiner further assigned a GAF score of 40 to 45, which 
indicates that the veteran demonstrated serious symptoms or 
impairment in social, occupational or school functioning or 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The Board notes that 
the manifested psychiatric symptomatology described in the 
June 2003 VA examination report is consistent with other 
medical evidence of record relevant to the current appeal 
period as well as the veteran's psychiatric history 
documented in the claims folder.  38 C.F.R. § 4.1 (2006).  
Thus, the medical evidence depicts an overall disability 
picture commensurate with the criteria for a 100 percent 
disability rating under Diagnostic Code 9211.

The record reflects that VA compensation and pension mental 
health examiners from July 2001 to June 2003 have opined that 
70 percent of the veteran's current psychiatric 
symptomatology is related to a psychological disorder that 
existed prior to service (as a result of severe childhood 
abuse) and 30 percent is related to the veteran's in-service 
rape.  Nevertheless, the veteran's service-connected 
schizoaffective disorder more closely approximates the 
criteria for a 100 percent disability rating for reasons 
discussed above.  As the veteran's disability is total, no 
deduction for any pre-existing psychological disorder should 
be made in this case.  38 C.F.R. § 4.22 (2006).  Thus, the 
Board finds that the assignment of a 100 percent disability 
rating for service-connected schizoaffective disorder is 
warranted.  


ORDER


Entitlement to an evaluation of 100 percent for service-
connected schizoaffective disorder is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification and development is necessary with 
respect to the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection of PTSD.   

In that regard, the Board notes that the veteran was not 
advised regarding her need to submit new and material 
evidence to reopen her claim for PTSD in the April 2003 VCAA 
notice letter.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board also observes that the veteran has reported receipt 
of social security disability benefits and suggested that 
such disability benefits were awarded due to her psychiatric 
disorders; however, neither the medical records associated 
with the award of social security disability benefits nor any 
attempt to obtain such records is apparent in the record.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).       



Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran proper 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VCAA notice 
should advise the veteran of what evidence 
is necessary to substantiate the element(s) 
required to establish service connection 
that were found insufficient in the prior 
denial of her PTSD claim, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of any medical records used by that 
agency in making a determination on behalf 
of the veteran for SSA benefits purposes.  
Any such records received should be 
associated with the veteran's claims 
folder.  If the search for such records 
has negative results, a statement to that 
effect should be placed in the veteran's 
claims folder.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


